UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6049



JOSEPH JOHNSON, JR.,

                                            Plaintiff - Appellant,

          versus


C. D. LARSEN, Warden; RONALD J. ANGELONE; W.
P. ROGERS, Regional Director; C. WALLACE; J.
TOWNSEND; J. BERRY, Sergeant; S. HARRIS; R.
WHITEHEAD, Captain; D. NEWCOMB, Sergeant; R.
JENNINGS, Sergeant; R. MARTIN, Lieutenant; D.
GRAHAM; L. FORD, Correctional Officer; B.
BOISE,   Correctional  Officer;   W.  HARVEY,
Sergeant; D. INGRAM; S. HAILEY; G. COOK; W.
GRIFFIN, Sergeant; G. GRAHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-582)


Submitted:   December 20, 2001         Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se. Banci Enga Tewolde, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Joseph Johnson, Jr., seeks to appeal the district court’s

orders denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint, denying his motion for reconsideration, and denying

various preliminary motions.    We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we dismiss the appeal as frivolous on the reasoning of the

district court. Johnson v. Larsen, No. CA-99-582 (E.D. Va. Apr. 5,

2000; Apr. 25, 2000; July 7, 2000; Aug. 4, 2000; Nov. 29, 2000;

Aug. 15, 2001).   We deny Johnson’s petition for writ of mandamus as

moot.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2